Smith, P. J.
This case was here on a former occasion when the judgment, which was for defendant, was reversed and cause remanded on account of certain errors referred to in the opinion which will be found reported in 53 Mo. App. 181. The case has been retried and a like judgment has been again rendered by the circuit court from which plaintiff has appealed.
The plaintiff complains that the circuit court erred in permitting testimony to go to the jury tending to show the efforts made by the defendant to procure a machine to thresh the flax. One of the issues made by the affidavit and plea in abatement was whether the rent was due and unpaid at the time of the issue of the attachment. The defense interposed by the defendant was that no time was fixed for the payment of the rent by the terms of the parol lease under which he held the premises.
The rule is that when rent is payable in a share of the crops and the -lease is silent as to the time of the payment, as defendant contends is the case here, the landlord has a right to have his share of the crops delivered to him within a reasonable time after they are gathered, and as to what is a reasonable time will depend largely upon the nature of the crop and the circumstances of each case. Taler v. Seabrook, 39 Ga. 14; Brown v. Adams, 35 Tex. 471; Taylor’s Landlord and Tenant, — 1077. And custom of the country where the premises are situate and the presumed intention of the parties to conform to it in such cases is usually an element entering intp the consider*104ation of the question when the rent is deliverable. Wood on Landlord and Tenant, sec. 390. What is a reasonable time of course is a question of fact to be determined by the jury from all of the circumstances which the evidence tends to disclose.
The rent reserved if payable in part of a crop of small grain can not be held to be due and deliverable until the expiration of a reasonable time after it has been cut and threshed. It should be cut when mature, and threshed as soon thereafter as its condition and attending circumstances will permit. If it is the cus-' tom in the vicinity where the grain is grown to thresh in particular months, it will be the presumed intention of the parties that the tenant will thresh in those months. If it is the custom of tenants growing crops of small grain on rented premises to employ those engaged in threshing for the public to thresh their grain, then it is the duty of a tenant, if he has no such machinery of his own, at the proper time to conform to that custom, or else he will be in negligent default. Tenants as a rule are persons of small means and are not presumed to own expensive machinery for the threshing of their grain, which they can use as soon as the crop is cut. If the tenant by negligence or fault fails or refuses to harvest and divide the crop, he fails to render the rent agreed. 53 Mo. App. 181. The objectionable evidence tended to show that the nondelivery of the flax had not resulted from any fault or negligence of defendant and that the rent was not due and payable when the suit was brought and therefore we think the court did not err in its admission.
The plaintiff further objects that the fifth instruction given by the court on its own motion, which told the jury that if defendant through negligence or fault failed or refused to cut, stack and thresh the flax at the time it should.have been cut, stacked and threshed, *105and that by reason • thereof it became damaged or lost or was about to become damaged or lost so as to prevent, hinder or delay the plaintiff in the collection of the full rent due him under the contract, the verdict should be for plaintiff on the plea in abatement. The court, was justified in giving this instruction by the ruling made in the case when it was here on the former appeal.
The sixth instruction given by the court laid down a proper rule for the government of the jury in case they found from the evidence that the rent reserved was a part of the crop and that no time was fixed by the terms of the lease for the delivery of it. It directed the jury that such rent was to be delivered in a reasonable time under all the circumstances surrounding the crop. Its enunciation accords with the law as we have already stated it to be.
The plaintiff further complains that the court erroneously refused to give, his instructions numbers 15 and 16. This complaint is not well founded. The fifteenth is substantially the same as the fifth given by the court on its own motion. The plaintiff by asking this instruction is estopped to complain of that given by the court just mentioned, which covered the same ground. And as to the sixteenth it does not differ from the sixth given by the court, except that the former ommitted the words “under all the circumstances surrounding him and the crop.” These words were necessary to give full expression to the rule which the instruction otherwise correctly states, and for that omission of them it was properly refused.
As to the merits, it may be remarked that this branch of the case having been submitted to the court without the aid of a jury, its finding is conclusive on us since there was substantial evidence adduced to support it.' With the theory upon which the finding of *106the court was made, as indicated by the declarations of law given, we can find no fault.
The principle of the first declaration asked by plaintiff and rejected by the court is embraced within that announced in the defendant’s second, which was given.
It results that the judgment will be affirmed.
All concur.